 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.3


COMMERCIAL OLED MATERIAL SUPPLY AGREEMENT


THIS COMMERCIAL OLED MATERIAL SUPPLY AGREEMENT (this “Agreement”) is entered
into by and between Kyocera Corporation, a Japanese corporation with a place of
business at 6 Takeda Tobadono-Cho, Fushimi-ku, Kyoto 612-8501, Japan
(“Kyocera”), and Universal Display Corporation, a Pennsylvania corporation with
a place of business at 375 Phillips Blvd, Ewing, New Jersey 08618, U.S.A.
(“Universal Display”).
 
 
BACKGROUND
 
WHEREAS, Universal Display makes and sells certain materials for use in organic
light emitting devices; and
 
WHEREAS, Kyocera desires to purchase these materials from Universal Display on
the terms and conditions set forth herein; and
 
WHEREAS, Kyocera desires to have an option to make this Agreement effective on
certain conditions set forth herein.
 
NOW, THEREFORE, intending to be legally bound, Kyocera and Universal Display
agree as follows:
 
Article 1 Terms of Sale; Orders and Forecasts
 
1.1 General.  Universal Display will sell to Kyocera, and Kyocera will purchase
from Universal Display, directly or through its Affiliates, such of the OLED
materials currently offered for commercial sale by Universal Display and
specified on Exhibit A hereto (the “Products”) as Kyocera may order from time to
time.  Exhibit A shall be updated by the parties from time to time as Kyocera
desires other OLED materials that Universal Display is offering for commercial
sale, or as Universal Display ceases offering to sell certain of the OLED
materials currently being sold to Kyocera hereunder.  Universal Display shall
provide Kyocera with at least six (6) months’ prior written notice of its
intention to discontinue offering for commercial sale any OLED material
currently being sold to Kyocera hereunder.
 
1.2 No Additional Terms.  Unless otherwise expressly agreed to in writing,
Universal Display’s sale and Kyocera’s purchase of all Products hereunder shall
be solely on the terms and conditions set forth herein.  Each party accepts
these terms and conditions and no inconsistent or additional terms or conditions
of any purchase order, acceptance, shipping instructions or other document
submitted by either party shall apply other than those specified in Section 1.3
below.  All such other terms and conditions are hereby rejected and no separate
notice of such rejection need be given by either party.  The terms and
conditions of this Agreement shall apply to the sale and purchase of Products by
Kyocera Affiliates; provided, however, that Kyocera, as the signing party to
this Agreement, shall remain responsible for its Affiliates’ compliance with
such terms and conditions.
 

Universal Display/Kyocera Confidential
 
Page 1

--------------------------------------------------------------------------------

 

1.3 Purchase Orders.  Kyocera or its Affiliates shall place written orders with
Universal Display for the Products (“Orders”) in advance of the requested
shipment date, but with the agreed lead-time.  Initial lead-time from Order to
shipment shall be as follows:
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
All Orders shall include (a) the date of the Order, (b) the identity and
quantity of each Product ordered, (c) the requested date of shipment, and (d)
the shipping destination.  Universal Display shall notify Kyocera in writing of
its acceptance of each Order within five (5) business days of receipt of the
Order; such acceptance not to be unreasonably withheld.  For clarification,
Universal Display shall not be bound to accept any Order without the requisite
lead time; however, Universal Display shall in any event use its commercially
reasonable efforts to meet the requested date of shipment under such
circumstances.
 
1.4 Forecasts.  Kyocera will, at its option, provide Universal Display, in
writing, with rolling forecasts, on a calendar quarterly basis by the end of
each quarter, of its expected requirements for each Product during the next [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.]. Kyocera’s rolling forecasts shall be used by
Universal Display for planning purposes only, and do not represent binding
commitments by Kyocera to purchase the quantities stated therein.  Only if
Kyocera issues Orders for the Products and Universal Display accepts such Orders
shall Universal Display be authorized and bound to deliver, and Kyocera be bound
to purchase, the quantities stated in such Orders.
 
1.5 Title and Risk of Loss.  Unless otherwise agreed, all Products shall be sold
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.], the location of Universal Display’s
Ewing, New Jersey facility.  Kyocera shall be responsible for all associated
shipping and insurance charges, brokers’ fees and the like, and Kyocera may
designate its preferred freight forwarder in the United States to handle all
Product shipments.  In the absence of such designation, Universal Display will
arrange for a freight forwarder to handle the shipment on Kyocera’s behalf and
at Kyocera’s sole expense.
 
1.6 Shipping Dates.  Universal Display will use commercially reasonable efforts
to meet Kyocera’s requests for specific shipment dates.  Absent good cause,
Kyocera shall in good faith accept and pay for partial deliveries on the terms
set forth herein.  However, nothing in this paragraph shall relieve Universal
Display of its obligations hereunder with respect to confirmed shipping dates.
 
1.7 Continuity of Supply.  Universal Display shall use commercially reasonable
efforts ensure that Universal Display provides the Products to Kyocera or its
Affiliates (as defined below) in the quantity and quality reasonably Ordered by
Kyocera or its Affiliates as set forth herein.  In support of this obligation,
Universal Display shall adopt and implement, and shall ensure that its contract
manufacturer of any Product adopts and implements, commercially reasonable
continuity of business plans and procedures.  Summary documentation of these
plans and procedures shall be made available to Kyocera upon its request.  In
addition, Kyocera shall have the right, upon prior notice and at mutually
agreeable times, to visit and inspect the facilities of Universal Display and
 

Universal Display/Kyocera Confidential
 
Page 2

--------------------------------------------------------------------------------

 

1.8 its contract manufacturer for purposes of verifying that sufficient
equipment and processes are in place for implementation of the continuity of
business plans and procedures.
 
1.9 Definition of Affiliate.  For the purpose of this Agreement, “Affiliate”
means a corporation, partnership, trust or other entity that directly or
indirectly (through one or more intermediates) controls, is controlled by or is
under common control with a party.  For such purposes, “control,” “controlled
by” and “under common control with” shall mean the ability to make, or
participate meaningfully in the making of, business decisions on behalf of the
relevant entity and/or such party, as applicable.  “Control” shall be presumed
where the party in question owns fifty percent (50%) or more of the voting or
other similar interests in the relevant entity.
 
Article 2 Inspection and Acceptance
 
2.1 Qualification Testing by Universal Display.  Universal Display will conduct
qualification testing of each production lot of Product before shipping any
Product from such lot to Kyocera.  Such qualification testing shall be designed
to ensure that the Product conforms to its corresponding specifications as
attached hereto or otherwise agreed to by the parties in writing (the “Product
Specifications”).  Universal Display will not ship Product to Kyocera from any
lot that does not meet the applicable Product Specifications.  With each Product
shipment, Universal Display will submit to Kyocera a Certificate of Analysis
indicating that such lot conforms to the applicable Product Specifications,
which are designed to ensure that the Product quality of the shipment will be
the same as the Product quality of previous shipments, and that there have been
no material changes in the Products, or in the raw materials (including
source(s) of such raw materials), processes, facilities or contractors used to
manufacture the Products, of which Kyocera was not previously notified in
writing.
 
2.2 Acceptance Testing of Samples by Kyocera.
 
2.2.1 Upon Kyocera’s request and before filling an Order, Universal Display will
provide Kyocera [The confidential material contained herein has been omitted and
has been separately filed with the Commission.] with a [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.] test sample from the production lot(s) from which the Product
will be supplied; provided, however, that no such sample shall be sent from
production lot(s) for which Kyocera has already received a test sample.  Unless
requested by Kyocera, Universal Display will not initiate any shipment of
Product from a new production lot until Kyocera has notified Universal Display
of Kyocera’s approval of the test sample from the lot.
 
2.2.2 Within two (2) weeks following its receipt of a test sample as specified
above, Kyocera will conduct an acceptance test to confirm that the sample
conforms to its corresponding Product Specifications.  At the conclusion of such
two (2) week period, Kyocera will inform Universal Display in writing as to
whether or not the test sample passed this acceptance test.  Kyocera understands
and acknowledges that any delay in so informing Universal Display may result in
an equal delay in the shipping date.
 
2.2.3 If the test sample does not pass Kyocera’s acceptance test, the parties
shall promptly and in good faith discuss and attempt to determine why this has
occurred and to
 

Universal Display/Kyocera Confidential
 
Page 3

--------------------------------------------------------------------------------

 

2.2.4 implement procedures to prevent its recurrence.  At the same time,
Universal Display will in good faith endeavor to fill the Order in a timely
manner by shipping to Kyocera Product from one or more production lots for which
the test samples have already passed Kyocera’s acceptance test.  Should there be
insufficient material from such production lots for Universal Display to fill
the Order, Universal Display will promptly provide Kyocera with a test sample
from one or more other production lots for which no test samples have previously
been sent and the process above shall be repeated until sufficient material to
fill the Order has been identified.
 
2.3 Shipping Inspection by Universal Display.  Universal Display will conduct a
final visual inspection of all Product before shipping such Product to
Kyocera.  Universal Display will not ship to Kyocera any Product that does not
pass such visual inspection.
 
2.4 Receiving Inspection by Kyocera.  Upon receipt of each Product shipment,
Kyocera will inspect such shipment for any shortage or appearance
defects.  Kyocera will provide Universal Display with written notice of any
shortage or appearance defects promptly following Kyocera’s receipt of the
shipment, which notice shall specify in reasonable detail the manner in which
the shipment is short or appears to be defective.  In the absence of Universal
Display receiving written notification to the contrary within thirty (30) days
following Kyocera’s receipt of the shipment, Kyocera shall be deemed to have
accepted the shipment.  [The confidential material contained herein has been
omitted and has been separately filed with the Commission.]
 
2.5 Other Procedures.  The parties may agree on more detailed inspection,
certification and testing procedures in order to supplement the foregoing
provisions of this Article 2.  The parties may also agree to eliminate or
curtail the procedure regarding the shipment and acceptance testing of test
samples, in which event acceptance testing will occur in connection with the
receiving inspection of each Product shipment outlined above.  All modifications
to the procedures in this Article 2 must be agreed to in writing (including
confirmed email correspondence) by an authorized representative of each party
and will be effective only when such written agreement is attached to this
Agreement.
 
2.6 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
Article 3 Health and the Environment
 
3.1 Health and Safety.  Universal Display will furnish Kyocera with a Material
Safety Data Sheet (an “MSDS”) for each Product where required by applicable
law.  The MSDS shall reasonably disclose all hazards known to Universal Display
in relation to storage, handling, use and disposal of the Product.  Universal
Display will share with Kyocera specifically requested health and safety test
data that Universal Display, or its contract manufacturer, has already compiled
for any Product.  Kyocera shall use these MSDS’s and such additional test data
to familiarize itself with any known hazards associated with the Products, their
storage, handling, use and disposal, and the containers in which they are
shipped.  Kyocera shall make available the MSDS for each Product to all those
required by law to receive access to them.  In addition, Kyocera shall
appropriately inform and train its employees and other personnel as to the
hazards identified
 

Universal Display/Kyocera Confidential
 
Page 4

--------------------------------------------------------------------------------

 

3.2 in the MSDS for each Product and any other hazards discovered by Kyocera
through its use of such Product.
 
3.3 Waste Management.  Kyocera shall properly manage and dispose of all wastes
and/or residues resulting from its use of the Products in accordance with its
corresponding MSDS and all applicable laws and regulations.
 
Article 4 Intellectual Property Matters
 
4.1 Permitted Uses of the Products.  Kyocera acknowledges that Universal Display
is selling the Products to Kyocera solely for use by Kyocera to manufacture a
certain type of OLED related products as authorized under the OLED Technology
License and Technical Assistance Agreement between Universal Display and Kyocera
dated as of the same date hereof (the “License Agreement,” and said products
referred to as the “Licensed Product”).  Accordingly, Kyocera may not sell or
otherwise distribute the Products to any other person or entity, or use the
Products, or permit or assist others to use the Products, for any other
purposes.  Subject to the foregoing, no rights are granted to Kyocera under any
patents or other intellectual property owned or controlled by Universal
Display.  Kyocera acknowledges that the pricing charged by Universal Display for
Products sold under this Agreement is based on Kyocera’s agreement to use such
Products only for the manufacture of Licensed Products, and that such pricing
would not otherwise have been offered to Kyocera.
 
4.2 Third-Party Patents.  Kyocera acknowledges that it may be required to obtain
rights under one or more third-party patents in order to manufacture and sell
its products that contain the Products (e.g., where Kyocera’s products utilize
particular device structures and/or have additional attributes claimed by such
third-party patents).  Upon Kyocera’s request, Universal Display will reasonable
assist Kyocera in determining such rights.  However, subject to the express
warranties and obligations of Universal Display under Articles 7 and 8 below,
Kyocera shall be responsible for obtaining such rights.  [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.]
 
4.3 Analysis and Evaluation of the Products.  Kyocera shall not reverse engineer
the Products, or analyze the Products to determine their chemical compositions,
structures or methods of manufacture, or for any other purposes not related to
manufacturing, developing, improving or selling Kyocera’s display device with
the Product, or the manufacturing process for such display device, or expressly
approved in writing by Universal Display, nor shall Kyocera permit or assist
others to perform the foregoing activities.  In addition, Kyocera shall not
publish or otherwise disclose to third parties any test results or other
information or data regarding Kyocera’s evaluation of the Products without
Universal Display’s prior written consent.  [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
 
4.4 Technical Advice.  Kyocera is responsible for making its own inquiry and
investigation into, and based thereon forming an independent judgment
concerning, the Products and their suitability for the uses intended by
Kyocera.  Kyocera shall not assert any claim against Universal Display or hold
Universal Display liable in any manner with respect to any information or
designs furnished (or failed to be furnished) by Universal Display including,
without limitation,
 

Universal Display/Kyocera Confidential
 
Page 5

--------------------------------------------------------------------------------

 

4.5 technical advice or recommendations.  [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
 
Article 5 Pricing and Payments
 
5.1 Product Pricing.  Pricing for the Products during the term of this Agreement
shall be as set forth on in Exhibit A hereto.  Any price change will not be
effective unless confirmed by both parties in writing.  Orders issued prior to
any confirmed price change shall remain at the original price unless agreed in
writing by the parties. [The confidential material contained herein has been
omitted and has been separately filed with the Commission.]
 
5.2 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
5.3 Invoicing.  Universal Display shall invoice Kyocera or its Affiliates for
all Products at the time of shipment.  All invoices are due and payable within
sixty (60) days following the date of Universal Display’s invoice and shipment
of the Product, subject to Kyocera’s right to return and withhold payment for
Product shipments that are properly rejected based on Kyocera’s receiving
inspection under Section 2.4 above.  If Kyocera fails or refuses to timely pay
any amounts not then being disputed by Kyocera in good faith, Universal Display
may, upon prior written notice to Kyocera, (a) require that Kyocera pay for
future shipments in advance or by letter of credit or other similar means,
and/or (b) suspend delivery of further shipments of Products until Kyocera pays
such undisputed amounts in full.  The foregoing shall not limit any other rights
or remedies available to Universal Display for non-payment or late payment of
amounts due hereunder.
 
5.4 Sales and Other Similar Taxes.  Any sales, use or value-added taxes, customs
or import duties or other governmental charges, transfer fees or assessments
based on the sale, shipment, import, export and/or use of the Products sold
hereunder (other than taxes based upon Universal Display’s net income), whether
imposed by any local, state, Federal or foreign government or taxing authority,
are in addition to the purchase price for the Products and shall be the
responsibility of Kyocera.  To the extent Universal Display is responsible by
law for the collection of such amounts, they shall be separately stated on
Universal Display’s invoices for such Products and, upon collection, remitted by
Universal Display to the appropriate taxing authority.
 
5.5 Payments.  All amounts due to Universal Display hereunder shall be paid in
U.S. Dollars by wire transfer to a bank designated by Universal Display in
writing, or by such other means as the parties may agree in writing.  Universal
Display’s current wire instructions are as follows:
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


Each payment shall be fully earned when due and nonrefundable once made.  Any
and all set-off, deduction or credit for any amount owed (or alleged to be owed)
by Universal Display to Kyocera or any of its Affiliates will not be permitted
without mutual written confirmation of both Kyocera
 

Universal Display/Kyocera Confidential
 
Page 6

--------------------------------------------------------------------------------

 

and Universal Display.  Without limiting its other rights or remedies on account
of any late payment, Universal Display may require Kyocera to pay interest on
any late payments.  [The confidential material contained herein has been omitted
and has been separately filed with the Commission.]
 
5.6 Payment Authorization and Associated Charges.  Kyocera shall secure all
authorizations required for payment of all amounts due to Universal Display
hereunder and shall bear all transfer fees, taxes and other charges associated
therewith.
 
Article 6 Confidentiality
 
6.1 Obligations of Confidentiality and Non-Use.  Each party (the “Recipient”)
shall handle and maintain all Confidential Items of the other party in
accordance with the following terms and conditions:
 
6.1.1 Recipient shall not publish, disclose or otherwise disseminate any
Confidential Items of the other party, except to such of Recipient’s employees
and agents (and, in the case of Kyocera, to the employees and agents of its
Affiliates) who have a “need to know” it to accomplish the purposes of this
Agreement, and then only if such persons are previously otherwise obliged to
handle and maintain such Confidential Items in accordance with the provisions of
this Agreement or provisions substantially similar thereto.  Disclosure or
dissemination of Confidential Items of the other party to additional persons or
entities requires the prior written approval of such other party.
 
6.1.2 Recipient shall maintain all Confidential Items of the other party in a
safe and secure place with reasonable safeguards to prevent any unauthorized
access to or disclosure of such Confidential Items.  As used herein, “reasonable
safeguards” means all safeguards that a reasonable person would take to protect
the Confidential Item in question, which safeguards shall be no less than the
safeguards Recipient takes to protect its own confidential or proprietary items
of a similar nature.
 
6.1.3 Recipient may copy Confidential Items of the other party only as is
reasonably necessary for Recipient to accomplish the purposes of this
Agreement.  Copying or reproduction of Confidential Items except as permitted
herein is strictly prohibited.
 
6.1.4 Recipient shall not utilize or exploit any Confidential Items of the other
party, or permit or assist others to utilize or exploit such Confidential Items,
except as is reasonably necessary to accomplish the purposes of this
Agreement.  Reverse engineering, disassembly or other methods designed to derive
the composition, structure, method of manufacture or purity of Confidential
Items is strictly prohibited except for Kyocera’s tests as otherwise permitted
in this Agreement.
 
6.1.5 Recipient shall not publish or otherwise disclose to third parties,
including by referencing or including in any patent application, any test
results or other information or data regarding Recipient’s evaluation or use of
any Confidential Items of the other party without the other party’s prior
written consent.
 

Universal Display/Kyocera Confidential
 
Page 7

--------------------------------------------------------------------------------

 

6.1.6 Promptly upon learning of any unauthorized use or disclosure of any
Confidential Item of the other party, Recipient shall provide the other party
with written notice thereof and take such other steps as are reasonably
requested by the other party in order to limit the effects of such use or
disclosure and/or prevent any further unauthorized use or disclosure of such
Confidential Item.
 
6.1.7 Promptly upon the expiration or sooner termination of this Agreement,
Recipient shall return to the other party, destroy and/or delete from
Recipient’s records and computer systems all Confidential Items of the other
party, including any copies or portions thereof, in Recipient’s possession or
control; provided, however, that Recipient may retain one copy of documents
incorporating Confidential Items for archival purposes only if permitted by the
other party.  Within thirty (30) days following the other party’s written
request, Recipient shall provide the other party with a certificate of
Recipient’s compliance with the foregoing requirements.
 
6.2 Definition of Confidential Items. As used herein, “Confidential Items” of a
party are all trade secret, proprietary and confidential information and
materials, in written, oral or electronic form, relating to such party’s or its
licensors’, suppliers’ or business partners’ technologies, compounds, research
programs, operations and/or financial or business condition (including, without
limitation, know-how, data, drawings, designs, specifications, formulations,
processes, methods, equipment, software and pricing information) that is (a)
disclosed in writing and marked as “Confidential”, “Proprietary” or with similar
words at the time of disclosure, or (b) orally disclosed and identified as
confidential or proprietary at the time of disclosure and confirmed as such in
writing, conspicuously marked as described above, within thirty (30) days
thereafter.  Notwithstanding the foregoing, “Confidential Items” of a party
shall not include any information or materials that:
 
6.2.1 are approved by such party in writing for release by Recipient without
restriction;
 
6.2.2 Recipient can demonstrate by written records were previously known to
Recipient other than through a prior disclosure by such party or any third party
with an obligation of confidentiality to such party;
 
6.2.3 are publicly known as of the date of this Agreement, or become public
knowledge subsequent thereto, through no act or omission of Recipient or any
third party receiving such items from or through Recipient;
 
6.2.4 are obtained by Recipient in good faith from a third party without the
violation of any obligation of confidentiality to such party by either Recipient
or the third party; or
 
6.2.5 are independently developed by or on behalf of Recipient without the
benefit of such party’s Confidential Items, as shown by competent written
records.
 
6.3 Disclosure Required by Law.  This Agreement shall not restrict Recipient
from disclosing any Confidential Items of the other party to the extent required
by applicable law, or by the order of any court or government agency; provided,
however, that Recipient shall afford the
 

Universal Display/Kyocera Confidential
 
Page 8

--------------------------------------------------------------------------------

 

6.4 other party prompt notice of such law or order, so that the other party may
interpose an objection to such disclosure or take whatever other actions the
other party deems appropriate to protect such Confidential Items, and provided
further that Recipient shall use all reasonable efforts to limit such disclosure
to only those Confidential Items that are required to be disclosed and to ensure
that the person or entity to whom such Confidential Items are disclosed agrees
to keep them confidential.
 
6.5 Responsibility for Personnel.  Recipient shall be responsible for the acts
or omissions of any persons or entities receiving Confidential Items of the
other party from or through Recipient to the extent such acts or omissions, if
performed or not performed by Recipient, would constitute violations of this
Agreement by Recipient.
 
6.6 Confidentiality of this Agreement.  The terms of this Agreement and its
existence shall be deemed Confidential Items of each party and treated as such
by both parties unless otherwise stipulated in this Agreement.  Notwithstanding
the foregoing sentence, either party may disclose in its public filings such of
the terms of this Agreement as are reasonably required for such party to comply
with applicable securities laws and regulations, including, without limitation,
by filing an appropriately redacted copy of this Agreement in connection
therewith.  In addition, either party may issue a press release or other public
announcement describing the general nature of this Agreement upon prior
agreement of the parties, or the parties may agree to issue such a release or
announcement jointly.  However, it is expressly understood and agreed that no
such release or public disclosure shall disclose any information about Kyocera’s
expected or intended product launch strategy without Kyocera’s prior written
consent.  Subject to the foregoing provisions of this paragraph, any such public
disclosure of the specific financial terms or other provisions of this
Agreement, or any other information regarding the relationship between the
parties hereunder, shall require the other party’s prior written consent.
 
Article 7 Representations and Warranties; Disclaimers and Limitations of
Liability
 
7.1 Warranties by Both Parties.  Each party represents and warrants to the other
that such party has the right, power and authority to enter into this Agreement
and to perform its obligations hereunder, and that such performance will not
violate any other agreement or understanding by which such party is bound.
 
7.2 Further Product Warranty by Universal Display.  Universal Display
additionally represents and warrants to Kyocera that, on the date of shipment
and for a period of [The confidential material contained herein has been omitted
and has been separately filed with the Commission.] from the date of shipment of
the Products to Kyocera, and subject to Kyocera maintaining the Products
consistent with commercially reasonable handling and storage practices and in
accordance with reasonable instructions provided in writing by Universal
Display, each Product will: (i) be clear of any liens or encumbrances; (ii)
comply with its corresponding Product Specifications; and (iii) [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.]  In the event of a breach of the foregoing warranty
which occurs during the warranty period, and subject to Kyocera providing
Universal Display with prompt written notice thereof, Universal Display shall,
at Kyocera’s sole option and in addition to any other remedies in law or equity,
but subject to the disclaimers and limitations of liability set
 

Universal Display/Kyocera Confidential
 
Page 9

--------------------------------------------------------------------------------

 

7.3 forth in this Agreement, for breach of such warranty: (a) promptly replace
any Products that are not in compliance with the warranty at Universal Display’s
sole expense; and (b) reimburse all the fees that Kyocera paid Universal Display
on account thereof.  Upon Universal Display’s request, Kyocera shall return any
Products claimed to be defective so that Universal Display may analyze them to
verify the defect and determine what caused the defect.
 
7.4 Further Infringement Warranty by Universal Display.  Universal Display
represents and warrants to Kyocera that, to the best of Universal Display’s
knowledge, the Products [The confidential material contained herein has been
omitted and has been separately filed with the Commission.].  If Kyocera is
unable to use any Product because the Product is held by a court of competent
jurisdiction to infringe such patent rights, Universal Display shall, in
addition to Kyocera’s other remedies in law or equity, but subject to the
disclaimers and limitations of liability set forth in this Agreement, accept
return of any quantities of such Product no longer reasonably useful to Kyocera
on account thereof and reimburse all fees that Kyocera paid Universal Display on
account thereof.  [The confidential material contained herein has been omitted
and has been separately filed with the Commission.]  The foregoing shall be in
addition to any indemnification obligation of Universal Display under Article 8
below.
 
7.5 Disclaimer of Additional Warranties.  ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, VALIDITY, QUALITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.
 
7.6 Limitation on Damages for Breach of Warranty.  IN NO EVENT SHALL EITHER
PARTY’S LIABILITY FOR ANY BREACH OR ALLEGED BREACH OF REPRESENTATION OR WARRANTY
UNDER THIS AGREEMENT EXCEED IN THE AGGREGATE [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.]
 
7.7 Limitation on Certain Damages.  [The confidential material contained herein
has been omitted and has been separately filed with the Commission.] IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER, WHETHER AS A RESULT OF BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING UNDER OR IN CONNECTION
WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT.  The foregoing limitation
shall not limit either party’s liability to the other party for: (a) any claims
of bodily injury or damage to tangible property resulting from such party’s
gross negligence or willful misconduct; (b) any unauthorized use of the other
party’s materials or technology; (c) any infringement of the other party’s
patents; or (d) any breach of the provisions of Article 6 respecting the other
party’s Confidential Items.
 
7.8 Essential Part of the Bargain.  The parties acknowledge that the disclaimers
and limitations of liability set forth in this Article 7 reflect a deliberate
and bargained for allocation of risks between them and are intended to be
independent of any exclusive remedies available under this Agreement, including
any failure of such a remedy to achieve its essential purpose.
 

Universal Display/Kyocera Confidential
 
Page 10

--------------------------------------------------------------------------------

 

7.9 Mutual Cooperation.  In the event of any problems discovered by Kyocera with
respect to performance of the Products in Kyocera’s OLED display devices, and
whether or not such problems are due to a breach of warranty on the part of
Universal Display, the parties shall in good faith cooperate to discuss and
attempt to identify the causes of and resolve such problems in a mutually
satisfactory and timely manner.
 
Article 8 Indemnification
 
8.1 Indemnification by Universal Display.  In accordance with Section 8.2 below,
Universal Display shall defend and/or settle any third-party claim or action
brought against Kyocera and/or its officers, directors, suppliers, employees,
agents and representatives (each, a “Kyocera Indemnified Person”), to the extent
such claim or action concerns [The confidential material contained herein has
been omitted and has been separately filed with the Commission.].  In addition,
Universal Display shall indemnify and hold harmless the Kyocera Indemnified
Persons from and against any damages, fees and expenses (including reasonable
attorneys’ fees) payable by any of them to third parties in connection with such
claim or action[The confidential material contained herein has been omitted and
has been separately filed with the Commission.].
 
8.2 Indemnification Procedures.  With respect to any claim or action for which
indemnification may be sought from a party under this Article 8, the person or
entity seeking indemnification (the “Claimant”) shall promptly notify the
indemnifying party in writing, specifying the nature of the claim or action and,
to the extent known, the total monetary amount sought or other such relief as is
sought therein.  If it is unclear whether the claim or action is subject to
indemnification under this Agreement, the parties will meet and in good faith
discuss the situation in an effort to promptly resolve the matter.  The Claimant
shall reasonably cooperate with the indemnifying party, at the indemnifying
party’s expense, in connection with the defense and/or settlement of the claim
or action.  Provided the indemnifying party admits its obligation to indemnify
the Claimant hereunder, indemnifying party shall have the right to control and
conduct all proceedings or negotiations in connection therewith, and to assume
and control the defense thereof.  The Claimant shall have the right to employ
separate counsel to provide input into the defense, at Claimant’s own cost.  The
indemnifying party shall keep the Claimant reasonably informed of the progress
of its defense and settlement of the claim or action.  The indemnifying party
shall not settle the claim or action on the Claimant’s behalf without first
obtaining the Claimant’s written approval, which approval shall not be
unreasonably withheld or delayed.  Upon rejecting any settlement offer that does
not admit liability or fault on the part of the Claimant, the Claimant shall
assume ongoing responsibility for the defense and/or settlement of the claim or
action, and shall be deemed to have waived any right to indemnification in
excess of the settlement offer amount.  The Claimant may settle any claim or
action for which indemnification is sought hereunder, but the indemnifying party
will not be responsible for any such settlement unless it shall have approved
the settlement, in writing and in advance, which approval shall not be
unreasonably withheld or delayed.  Except as may be required by law, each party
agrees not to publicize any settlement without first obtaining the other party’s
written permission.
 
8.3 Liability Insurance.  Universal Display further agrees to maintain, at
Universal Display’s expense, commercial general liability insurance, including
bodily injury and property damage, in the amount of at least [The confidential
material contained herein has been omitted and
 

Universal Display/Kyocera Confidential
 
Page 11

--------------------------------------------------------------------------------

 

8.4 has been separately filed with the Commission.] per occurrence above the
lowest commercially reasonable deductible that may be obtained, during the term
of this Agreement [The confidential material contained herein has been omitted
and has been separately filed with the Commission.].  Universal Display will add
Kyocera as additional insured on these policies, and, upon request, Universal
Display will supply Kyocera with copies of all such policies or certificates of
all such insurance.
 
Article 9 Term and Termination
 
9.1 Term.  Unless otherwise extended by mutual written agreement of the parties,
the term of this Agreement shall commence on the Effective Date and shall
continue, unless terminated sooner as permitted hereunder, for a period of five
(5) years or through the date on which the License Agreement expires or is
terminated, whichever is sooner.  After the initial five (5) year period, this
Agreement will subject to renewal by mutual written agreement of the parties,
which agreement shall not be unreasonably withheld. [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.]
 
9.2 Termination for Breach.  Either party may terminate this Agreement on
written notice to the other party if the other party materially breaches any of
its obligations under this Agreement and fails to cure such breach within thirty
(30) days following written notice thereof by the terminating party.  Provided,
however, if such breach is not reasonably susceptible of being cured within such
thirty (30) day period, so long as the breaching party has commenced to cure the
breach and diligently prosecutes the cure during such thirty (30) day period,
the breaching party will be allowed an additional reasonable period after such
thirty (30) day period to diligently complete the cure, said additional
reasonable period not to exceed sixty (60) days unless mutually agreed to by the
parties in writing.
 
9.3 Other Termination.  Either party may terminate this Agreement on written
notice to the other party if the other party permanently ceases conducting
business in the normal course, becomes insolvent or is adjudicated bankrupt,
makes a general assignment for the benefit of its creditors, admits in writing
its inability to pay its debts as they become due, permits the appointment of a
receiver for its business or assets, or initiates or becomes the subject of any
bankruptcy or insolvency proceedings which proceedings, if initiated
involuntarily, are not dismissed with ninety (90) days thereafter.
 
9.4 Survival.  The following provisions of this Agreement shall survive the
expiration or earlier termination of this Agreement:  (a) Articles 4 through 10;
(b) any payment obligations of Kyocera with respect to Products received or for
which Orders have been placed prior to the date of such expiration or earlier
termination; and (c) any other provisions necessary to interpret the respective
rights and obligations of the parties hereunder.
 
Article 10 Miscellaneous
 
10.1 Independent Contractors.  This Agreement is not intended by the parties to
constitute, create, give effect to, or otherwise recognize a joint venture,
partnership, or formal business organization of any kind.  Each party hereto
shall act as an independent contractor, and
 

Universal Display/Kyocera Confidential
 
Page 12

--------------------------------------------------------------------------------

 

10.2 neither shall act as an agent of the other for any purpose.  Neither party
has the authority to assume or create any obligation, express or implied, on
behalf of the other.
 
10.3 Force Majeure.  Neither party shall be in breach of this Agreement for any
failure of performance caused by an event beyond its reasonable control and not
due to its fault or negligence, but excluding any failure to pay monetary
amounts due and owing.  In the event that such a force majeure event occurs, the
party unable to perform shall promptly notify the other party of such
non-performance and its expected duration.  In addition, such party shall in
good faith maintain such partial performance of this Agreement as is reasonably
possible, shall use all reasonable efforts to overcome the cause of
nonperformance and shall resume full performance as soon as is reasonably
possible.
 
10.4 Notices.  Any disclosures or notices required or permitted hereunder shall
be in writing and shall be deemed effectively given upon receipt of such
disclosures or notices by the receiving party.  Such disclosure or notices shall
be given by personal delivery, certified mail with postage prepaid and return
receipt requested, or prepaid delivery using a recognized private courier, to
each party at its address set forth below.  Either party may change its address
for such notices at any time by means of a notice given in the manner provided
in this paragraph.
 
All Orders and any other notices respecting the Products, to:


Universal Display Corporation
 
Kyocera Corporation
375 Phillips Boulevard
 
Head Office
Ewing, New Jersey  08618
 
6 Takeda Tobadonocho
   
Fushimi-ku, Kyoto 612-8501 Japan



[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


All other notices and communications:


[same as
above]                                                                                     [same
as above]
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


10.5 Non-Assignment.  This Agreement and the rights and obligations of the
parties hereunder shall not be assigned or transferred by either party without
the prior written consent of the other party, except that either party may
assign or transfer this Agreement, in its entirety and on written notice to the
other, to a successor in interest to all or substantially all of such party’s
business to which this Agreement relates, whether by merger, acquisition or
otherwise.  Notwithstanding the foregoing, Kyocera may not assign or transfer
this Agreement to a third party to whom Kyocera would not be permitted to assign
or transfer the License Agreement.  Should Kyocera assign or transfer this
Agreement, whether by merger, acquisition or otherwise, to a third party with an
existing OLED business, or should Kyocera acquire the existing OLED business of
any third party, the Products sold to Kyocera under this Agreement shall not be
used in any current or future products of such third party’s OLED business
unless expressly agreed to by Universal
 

Universal Display/Kyocera Confidential
 
Page 13

--------------------------------------------------------------------------------

 

10.6 Display in writing.  Moreover, should Universal Display have already
entered into a similar supply agreement with the third party at the time of such
assignment, transfer or acquisition, there shall be no reduction of the payment
or other obligations of Kyocera under this Agreement as they pertain to Products
sold to Kyocera for use in its OLED business, or of such third party under its
similar supply agreement as they pertain to Products used in the third party’s
OLED business, unless expressly agreed to by Universal Display in
writing.  Nothing herein shall confer any rights upon any person other than the
parties hereto and their respective successors and permitted assigns.
 
10.7 Equitable Relief.  In the event of a party’s actual or reasonably
anticipated infringement of the other party’s patents, unauthorized use of the
other party’s proprietary materials or information; or breach of the provisions
of Article 6 respecting the other party’s Confidential Items, the other party
may seek to obtain such injunctions, order and decrees as may be necessary to
restrain such activity, without the necessity of proving actual damages and
without posting any bond or other security.  Such injunctive relief shall be in
addition to any other rights or remedies available to the other party under this
Agreement, at law or in equity.
 
10.8 Choice of Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New Jersey, U.S.A.,
without respect to its rules on the conflict of laws.  Any dispute or difference
arising out of or in connection with this Agreement (including any question
regarding its existence, validity or termination) shall be submitted to the
competent courts of a country where proper jurisdiction and venue exists over
the party against which a claim is being asserted.
 
10.9 Severability.  In the event that any term of this Agreement is held to be
invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other portion of this Agreement, and there
shall be deemed substituted for such term other term(s) that are permitted by
applicable law and that will most fully realize the intent of the parties as
expressed in this Agreement.
 
10.10 No Waivers.  The failure of either party to enforce, or any delay in
enforcing, any right, power or remedy that such party may have under this
Agreement shall not constitute a waiver of any such right, power or remedy, or
release the other party from any obligations under this Agreement, except by a
written document signed by the party against whom such waiver or release is
sought to be enforced.
 
10.11 Entire Agreement; Amendments.  This Agreement constitutes the entire
understanding and agreement of the parties respecting the subject matter hereof
and supersedes any and all prior agreements, arrangements or understandings
between the parties, whether written or oral, relating thereto.  This Agreement
may not be amended or supplemented in any way except by a written document
signed by both parties.
 
10.12 Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 

Universal Display/Kyocera Confidential
 
Page 14

--------------------------------------------------------------------------------

 

10.13  Export Control.  Both parties agree to cooperate to ensure that exports
of the Product and related technical data from the United States to Japan comply
with U.S. export control regulations.  [The confidential material contained
herein has been omitted and has been separately filed with the
Commission.]  Kyocera also agrees not to re-export the Products or technical
data from Japan, or to sell or provide the Products or technical data to a third
party, without complying with the applicable U.S. export and re-export
regulations.  Upon Kyocera’s request, Universal Display will provide Kyocera
with reasonable assistance in understanding the requirements of these
regulations.
 
Article 11 Effective Date
 
Except for the provisions of this Article 11, this Agreement shall become
effective only when Kyocera gives a written notice to Universal Display on or
before December 31, 2008, [The confidential material contained herein has been
omitted and has been separately filed with the Commission.]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives:




Kyocera Corporation
 
Universal Display Corporation
                 
By:          /s/ Yasushi Matsumura
 
By:          /s/ Steven V. Abramson
     
Name:    Yasushi Matsumura
 
Name:     Steven V. Abramson
     
Title:      Executive Officer
 
Title:       President                      
               General Manager, Corporate Display Group
         
Date:                      July 23, 2008                                
 
Date:       July 28, 2008                                

 
 
 
 
 

 
Universal Display/Kyocera Confidential
 
Page 15

--------------------------------------------------------------------------------

 

Exhibit A


Products and Product Pricing




Products: [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]


Price of the Products shall be as follows:


[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]



Universal Display/Kyocera Confidential
 
Page 16
 
